Day, J.
The action is an equitable one, and is presented here, without assignment of errors, for trial de novo. The appellee insists that the judgment must be affirmed because the certificate of the trial judge does not show that the record contains all the evidence offered at the trial. The certificate of the judge is as follows: “I hereby certify that the above and foregoing with the exhibits therein referred to is all the evidence, objections, rulings of the court and exceptions thereto adduced on the trial of the above entitled cause.”
In Taylor & Co. v. Kier, 54 Iowa, 645, it was held that a certificate of the judge to the testimony that it constituted all the evidence introduced was not a compliance with section 2742, Miller’s Code, and did not authorize a review of the case. In the certificate now in question the word adduced is employed. Adduce means to bring forward, present, offer or introduce. Now whilst one of the meanings of the word adduce is the same as the word employed in the statute, another of its meanings is the same as the word held insufficient in Taylor & Co. v. Kier. The word adduced may mean either offered or introduced. But the abstract of the appellant shows that in several instances evidence was offered which was excluded, and is not shown in the abstract. The abstract itself, therefore, contains internal evidence that the certificate of the judge could not have used the word adduced in the sense of offered. The case is not in a condition to be tried de novo, and it must, therefore, be
Affirmed.